Dismissed and Opinion Filed August 27, 2015.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01026-CR

                                PAUL ANTOINE, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F15-55946-K

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                    Opinion by Justice Evans
       Paul Antoine pleaded guilty to possession of cocaine in an amount less than one gram. In

accordance with a plea agreement, the trial court sentenced appellant to seven months’

confinement in a state jail facility. Appellant waived his right to appeal as part of the agreement.

See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court certified

that appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State,

154 S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.




                                                    /David W. Evans/
                                                    DAVID EVANS
Do Not Publish                                      JUSTICE
TEX. R. APP. P. 47
151026F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

PAUL ANTOINE, Appellant                            On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-15-01026-CR        V.                       Trial Court Cause No. F15-55946-K.
                                                   Opinion delivered by Justice Evans, Justices
THE STATE OF TEXAS, Appellee                       Fillmore and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.



Judgment entered this 27th day of August, 2015.




                                             –2–